Dismissed and Memorandum Opinion filed October 19, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00934-CR

                     EX PARTE BRENT WAYNE JUSTICE


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385768

                         MEMORANDUM OPINION

      Appellant filed a pretrial application for writ of habeas corpus, arguing pro se
that he should be released from confinement because Section 12.35(c)(1) of the
Texas Penal Code is “overbroad and facially invalid, and that any conviction secured
under it would be unconstitutional.” The trial court denied relief and an appeal was
brought to this court.

      After the appeal was filed here, appellant was tried and convicted of the
underlying offense that was the subject of his pretrial habeas application. A direct
appeal of that conviction was also brought to this court, in appeal number 14-16-
00153-CR. On our own motion, we consolidated the habeas appeal with the direct
appeal.

      In the direct appeal, which we decided today in a separate opinion, we
reformed appellant’s judgment of conviction and remanded for a new hearing on
punishment only. The arguments presented in appellant’s habeas application would
provide no basis for lifting the restraint on his liberty.

      With the exception of double-jeopardy issues, which have not been raised
here, “pretrial habeas is not appropriate when the question presented, even if
resolved in the defendant’s favor, would not result in immediate release.” See Ex
parte Doster, 303 S.W.3d 720, 724 (Tex. Crim. App. 2010). Therefore, appellant’s
challenges to his pretrial confinement are moot. See Martinez v. State, 826 S.W.2d
620, 620 (Tex. Crim. App. 1992); Saucedo v. State, 795 S.W.2d 8, 9 (Tex. App.—
Houston [14th Dist.] 1990, no pet.) (“Where the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.”).

      Accordingly, we dismiss this appeal as moot.




                                         /s/       Tracy Christopher
                                                   Justice



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2